Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

QUAYLE ACTION
This action is in response to the amendment filed March 25, 2021. 
	Claims 1-65, 70, and 76 are cancelled.
	Applicant has amended claims 66, 69, 73, 79, 90, and 93.
Claims 66-69, 71-75, 77-95 are allowed. 
There are outstanding formal matters in this application that require Applicant’s correction. See section under the header “Objections to Color Drawings/Specification” below in this Office Action.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest a chimeric antigen receptor (CAR) encoded by the polynucleotide sequence of SEQ ID NO: 10.
The instant specification discloses that a CAR encoded by the nucleotide sequence of SEQ ID NO: 10 is directed against BCMA (pages 2-3, joining paragraph; page 12, lines 21-22). Closest prior art, WO 2013/154760 A1 to Kochenderfer, James Noble (published 10/17/2013) discloses human T-cells or NK cells (i.e. immune effector cells) expressing a CAR directed against BCMA (see ABSTRACT; paragraph [0057]) and administration of said cells for the treatment of multiple myeloma (i.e. a B cell malignancy) (see paragraphs [0006, 0065]). Kochenderfer further teaches that the T-cells or NK cells comprise a nucleic acid sequence encoding the CAR (see ABSTRACT; 
Relevant prior art, WO 2010/104949 A2 to Kalled et al. discloses the use of antibodies directed against BCMA (see ABSTRACT) for the treatment of Burkitt lymphoma (see paragraph [046]). Instant claim 87 identifies Burkitt lymphoma as a non-Hodgkin’s lymphoma (NHL).
However, Kochenderfer and Kalled do not teach or fairly suggest a chimeric antigen receptor (CAR) encoded by the polynucleotide sequence of SEQ ID NO: 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on March 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 10624960, 10639359, 10383929, 10646558, and 10639358, and any patent granted on Application Numbers 16837610, 17079006, 17079037, and 17079072, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	
	
Priority
	This application is a CONTINUATION of Applications 16/837,610, filed 04/01/2020; 16/504,859, filed 07/08/2020; and 15/535,365, filed 06/12/2017; claiming priority based on 

Information Disclosure Statement
The information disclosure statement filed 04/01/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication (i.e. the earliest date of public availability) supplied must include at least the month/day and year of publication, except that the year of publication (without the month/day) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period so that the particular month/day of publication is not in issue. 
NPL citations 6 and 8 are defective for one or more of these requirements. These citations do not clarify the date of publication (i.e. the earliest date of public availability) with respect to the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period.


The following is a statement from the Office Action mailed 12/28/2020 (pages 2-3):
The information disclosure statement filed December 18, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. In this case, Applicant has not provided 

In remarks filed 03/25/2021, Applicant argues that the IDS filed 12/28/2020 complies with 37 CFR l.98(a)(2) and 37 CFR l.98(d) because copies of each cited foreign patent document and NPL publication have been provided in U.S. Patent Applications 16/837,610, 15/535,365, and 16/504,859 and said applications were identified in an “PTO/SB/08a and information disclosure statement transmittal letter” (pages 9-10). Applicant’s remarks have been carefully considered, but are not found persuasive. 37 CFR 1.98(d) states that a copy of any patent, publication, pending U.S. application or other information listed in an information disclosure statement is required to be provided, even if the patent, publication, pending U.S. application or other information was previously submitted to, or cited by, the Office in an earlier application, unless “[t]he earlier application is properly identified in the information disclosure statement and is relied on for an earlier effective filing date under 35 U.S.C. 120”. In this case, the IDS filed 12/18/2020 does not identify that the cited foreign patent documents and NPL publications were submitted in the earlier applications 16/837,610, 15/535,365, and 16/504,859. Applicant remarks that said earlier applications were properly identified in a “PTO/SB/08a and information disclosure statement transmittal letter”; however, 37 CFR l.98(d) requires said proper identification to be made in the IDS itself. If Applicant desires that the foreign patent documents and NPL publications cited in the IDS filed 12/28/2020 to be considered, Applicant should submit a new IDS properly identifying in which earlier application (16/837,610, 15/535,365, or 16/504,859) each foreign patent document and NPL publication was submitted. 



Objections to Color Drawings/Specification
A color drawing petition was filed in your application 17/078950 on 03/25/2021. The petition was dismissed. MPEP 608.02, part VIII states:
Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111 unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13). 

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.     

Since the color petition of 03/25/2021 was not granted in the decision of 04/14/2021, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of 03/25/2021 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings.


The prior objection to the specification for improper use of trademarks is withdrawn. Applicant corrected said deficiencies in papers filed 03/25/2021. 

Claim Objections
The prior objections to claims 66, 73, 79, and 90, for reciting “effect amount”, improper line indentation, and improper use of acronyms, are withdrawn. Applicant corrected said deficiencies in papers filed 03/25/2021. 

35 USC § 112
The prior rejection of claim 76 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lack of antecedent basis for “the composition”, is withdrawn. Applicant has cancelled claim 76. 

The prior rejections of claims 69 and 93 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, for failing to further limit the subject matter of the claim upon which it depends, are withdrawn. Applicant has amended claims 69 and 93 to recite wherein the composition further comprises a pharmaceutically acceptable excipient, thereby furtherer limiting the subject matter of the claim upon which it depends. 
In remarks filed 03/25/2021, Applicant argues “the Examiner alleges that under the broadest reasonable interpretation, a pharmaceutical composition comprises merely the immune effector cells themselves. Applicant respectfully disagrees” (page 11). Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Applicant fails to provide arguments for the grounds of disagreement.

Double Patenting
The prior rejections of the claims for double patenting are withdrawn.

Application Number 16346393 has an effective filing date of 11/04/2016, which is later than the effective filing date of the instant application of 12/12/2014. MPEP 804(I)(B) instructs, ‘If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.’ Accordingly, because there are no other rejections remaining in the instant application and the instant application has an earlier effective filing date than Application Number 16346393, the double patenting rejection over Application Number 16346393 is withdrawn.

Conclusion
Claims 66-69, 71-75, 77-95 are allowed. 
This application is in condition for allowance except for the following formal matters: 
A color drawing petition was filed in your application 17/078950 on 03/25/2021. The petition was dismissed. Accordingly the drawings and specification are objected to. See section under the header “Objections to Color Drawings/Specification” above in this Office Action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Acting SPE, Primary Examiner, Art Unit 1633